EXHIBIT 10.3

MONSANTO COMPANY 2005 LONG-TERM INCENTIVE PLAN (AS AMENDED AND RESTATED AS

OF JANUARY 24, 2012)

Terms and Conditions of Restricted Share Grant to Non-Employee Director
[Elective Retainer Amount]

To                 

You have elected to receive an Award of Restricted Shares (the “Restricted
Shares”) under the Monsanto Company 2005 Long-Term Incentive Plan (as Amended
and Restated as of January 24, 2012) (the “Plan” and, together with the Monsanto
Company Non-Employee Director Equity Incentive Compensation Plan, the “Plans”).
The Grant Date and the number of Restricted Shares covered by this Award are set
forth in the document you have received entitled “Restricted Shares Statement.”
The Restricted Shares Statement and these Terms and Conditions collectively
constitute the Award Certificate for the Restricted Shares, and together with
the Plans, describe the provisions applicable to the Restricted Shares.

1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Restricted Shares Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000.

2. Delivery of Restricted Shares. (a) As of the Grant Date, the Restricted
Shares have been registered in your name in a book-entry account maintained by
Computershare Shareowner Services LLC, the Company’s transfer agent. This
registration constitutes delivery of the Restricted Shares to you for all
purposes. This book-entry account indicates that the Restricted Shares are
subject to these Terms and Conditions.

(b) Until such time (if any) as the Restricted Shares vest, you may not sell,
assign, transfer, pledge, hypothecate, give away, or otherwise dispose of them.
Any attempt on your part to dispose of the Restricted Shares will result in
their being forfeited. However, you shall have all other rights of a shareowner
of the Company with respect to the Restricted Shares, including the right to
vote such stock at any meeting of the shareowners of the Company and the right
to receive all dividends and other distributions declared and paid with respect
to the Restricted Shares (“Dividends”). If any of the Restricted Shares are
forfeited before vesting, then (i) you shall not receive any Dividends for which
the record date is after the day after such forfeiture occurs, and (ii) from and
after the day after such forfeiture occurs, you shall no longer have any other
rights as a shareowner with respect to the Restricted Shares.

3. Vesting. The Restricted Shares shall vest on the last day of each of the [12]
months immediately following the Grant Date, as follows: (i) [10] installments
of [XXX] Restricted Shares each, with each installment vesting on the last day
of each of the [10] months immediately following the Grant Date, with the first
installment vesting on [September 30, 201X] and the last installment vesting on
[June 30, 201X], and (ii) [two] installments of [XXX] Restricted Shares each,
with each installment vesting on the last day of each month, with the first
installment vesting on



--------------------------------------------------------------------------------

[July 31, 201X] and the last installment vesting on August 31, [201X], provided
that in each case of (i) and (ii) you remain a Director on the applicable
vesting day, and subject to Section 4 below. If your Termination Date occurs on
or before August 30, [201X], the Restricted Shares that are scheduled to vest on
or after the Termination Date shall be forfeited. Notwithstanding anything to
the contrary in the Plan or Section 7 below, Section 11.17 of the Plan shall
have no application with respect to the Restricted Shares.

4. Taxes. You must make arrangements for the payment of any taxes that are
required to be paid in connection with the vesting of the Restricted Shares. If
you make an election under Section 83(b) of the Code to be taxed on the
Restricted Shares upon receiving them, you must notify the Company within ten
days after making such election. You must make arrangements for the payment of
any taxes that are required to be paid as a result of your election.

5. Effect of Award Certificate; Severability. The Award Certificate shall be
binding upon and shall inure to the benefit of any successor of the Company and
the person or entity to whom the Restricted Shares may have been transferred by
will, the laws of descent and distribution or designation. The invalidity or
enforceability of any provision of the Award Certificate shall not affect the
validity or enforceability of any other provision of the Award Certificate.

6. Amendment. The terms and conditions of the Award Certificate may not be
amended in a manner adverse to you without your consent.

7. Plan Interpretation. The Award Certificate is subject to the provisions of
the Plans, and all of the provisions of the Plans are hereby incorporated into
the Award Certificate as provisions of the Restricted Shares. If there is a
conflict between the provisions of the Award Certificate and the Plan, the
provisions of the Plan govern (and, in the case where there is a conflict
between the provisions of the Plans, the terms of the Plans regarding the
resolution of such conflict shall govern). If there is any ambiguity in the
Award Certificate, any term that is not defined in the Award Certificate, or any
matters as to which the Award Certificate is silent, the Plans shall govern,
including, without limitation, the provisions of the Plans addressing
construction, governing law, and the powers of the People and Compensation
Committee of the Board of Directors of the Company, among others, to
(i) interpret the Plans, (ii) prescribe, amend and rescind rules and regulations
relating to the Plans, (iii) make appropriate adjustments to the Restricted
Shares to reflect non-United States laws or customs or in the event of a
corporate transaction, and (iv) make all other determinations necessary or
advisable for the administration of the Plans.